Citation Nr: 1823996	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  10-06 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for status post umbilical hernia repair for the period prior to April 21, 2015.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for the period prior to December 7, 2013.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967, and from January 1975 to November 1993.

These matters came to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 40 percent rating assigned to status post umbilical repair.  

The Veteran testified at a Board hearing in April 2015; the transcript is of record.

In July 2015, the Board took jurisdiction of the TDIU issue per Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board granted a 100 percent rating for status post umbilical hernia repair, effective April 21, 2015, and remanded the issues of entitlement to a rating in excess of 40 percent for status post umbilical hernia repair and, entitlement to a TDIU.  The Board notes that the hernia disability is rated 100 percent from April 21, 2015 and hence the rating period on appeal stops as of that date.

In a January 2018 rating decision, a TDIU was granted, effective December 7, 2013; the period prior to this remains in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The hernia issue was remanded, in part, to obtain a VA opinion as to whether for any period prior to April 21, 2015, the Veteran's hernia was manifested by massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  

It was also determined that there was sufficient evidence for referral for extraschedular consideration for his service-connected status post repair of umbilical hernia.  Thus, it was instructed that the Veteran's claim should be submitted to the Director, Compensation Service for extraschedular consideration per 38 C.F.R. § 3.321(b)(1).  

In May 2016, the Veteran underwent a VA examination.  The examiner checked the boxes for 'healed postoperative wounds with weakening of abdominal wall' and 'massive, persistent, severe diastasis of recti muscles;' however, the examiner did not comment on whether for any period prior to April 21, 2015, his hernia was manifested by massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  

Moreover, the claim was not referred for extraschedular consideration per § 3.321(b)(1).  

Thus, remand is necessary for compliance with the above.

The TDIU issue is inextricably intertwined with the claim remanded herein.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required.


Accordingly, the case is REMANDED for the following actions:


1.  Request that the May 2016 VA examiner (or another qualified VA examiner if the May 2016 VA examiner is unavailable) provide an opinion as to whether during any period prior to April 21, 2015, the Veteran's hernia was manifested by massive, persistent severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  

VBMS and Virtual VA should be reviewed in conjunction with proffering an opinion.  Such opinion should contain a complete and clear rationale.  

2.  Submit the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration per § 3.321(b)(1) as to whether for the period prior to April 21, 2015, his status post umbilical hernia repair warrants an extraschedular evaluation in excess of 40 percent, due to marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The opinion should set forth and discuss criteria to be considered for higher ratings and the findings as to whether or not such criteria have been met.  

3.  Thereafter, readjudicate entitlement to an increased rating for status post hernia repair for the period prior to April 21, 2015, to include pursuant to § 3.321(b)(1), and readjudicate entitlement to a TDIU for the period prior to December 7, 2013.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




